Citation Nr: 1753873	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  08-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1972.
The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision from the RO in San Juan, Puerto Rico.

This matter was previously before the Board in August 2012 and was remanded by the Board for further development.  The matter has returned to the Board. 


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD under the standards in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition or Fifth Edition of the American Psychiatric Association.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

In addition to the above laws and regulations, establishing service connection for PTSD requires specific findings.  Under the revised 38 C.F.R. § 3.304(f), service connection can be granted for PTSD if: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met. VA regulation 38 C.F.R. § 3.304(f)(3), revised in July 2010, provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Further, of note, the regulations rating psychiatric disorders were amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (Aug. 4, 2014). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service treatment records (STRs) do not contain any evidence of complaints, treatment, or diagnosis of PTSD or another psychiatric disorder.  

In February 2007, the Veteran filed a claim for service connection for PTSD.  On VA Form 21-0781, the Veteran reported having stressors from being in combat during his service in Vietnam.

In June 2007, the Veteran was afforded an initial VA examination for PTSD.  The examiner reviewed the Veteran's STRs and VA treatment records. The examiner noted that the Veteran was treated for substance abuse in 1993.  The Veteran reported to the examiner that he experienced combat while serving in Vietnam in San Bay, Phu Tui Haw, Danang.  The examiner reported that the Veteran's stressors were an accident involving injury or threatened serious injury or death to other, the feelings of hopelessness and sadness.  The examiner reported that the Veteran did not have persistent symptoms of re-experiencing the traumatic event, efforts to avoid activities, places or people that arouse recollections of the trauma or clinically significant distress or impairment in social, occupational or other areas of functioning.  The examiner reported that the Veteran's military occupational specialty was infantry.  The examiner diagnosed the Veteran with cannabis dependence.  The examiner reported that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  

The Veteran was provided an additional PTSD VA examination in February 2017.  The VA examiner reported that the Veteran does not meet the DSM-V symptoms criteria for a diagnosis of PTSD and therefore a diagnosis for PTSD cannot be afforded.  The VA examiner diagnosed the Veteran with cannabis use disorder.  The examiner reported the Veteran's combat experience in Vietnam.  The Veteran meets criteria A for having a specific stressor or event and fear of hostile military or terrorist activity.  The examiner concluded, however, that the Veteran does not meet any PTSD diagnostic criteria.  The examiner reported that the Veteran has symptoms of depression, anxiety, sleep impairment, impaired thinking and disturbances in motivation and mood.  The examiner's rationale is that while the Veteran meets stressor criteria A for PTSD, he does not fulfill the symptoms criteria for persistent re-experiencing of the traumatic event, avoiding reminders of the trauma, increased anxiety or emotional arousal.  The examiner continued in her rationale by noting that neither military service or the trauma of the stressor caused impairment in the Veteran's marital life, parenting relations, social, occupational functioning or functioning in other areas of the Veteran's life.  The VA examiner reported that the Veteran's cannabis use disorder is not due to or related to his military service or any stressor event during service.  The examiner reported that the STRs are negative for psychiatric complaints during service.  The examiner noted that the evidence of record is negative for psychiatric treatment within one year of separation from service. The examiner also noted that the Veteran sought psychiatric treatment for substance abuse in 1993 almost 21 years after military service.  The VA examiner reported that the Veteran was found positive for cannabis in a urine toxicology performed February 7, 2017.  The examiner opined that the Veteran's cannabis use disorder is the product of the Veteran's own and willful misconduct not his military service. 

After a review of the record of evidence in its entirety, the Board finds that the preponderance of the evidence is against a finding that the Veteran meets the criteria for service connection for PTSD.  The Board notes that VA treatment records show that the Veteran presented with symptoms of depression and anxiety.  VA treatment records also show that the Veteran was prescribed anti-depressants and had features of PTSD.  These medical records were the basis of the Board's previous remand in this matter.  However, what is pertinent is that the VA examinations from June 2007 and February 2017 do not support a diagnosis for PTSD, depression or anxiety. 

The Veteran was afforded VA examinations for PTSD in June 2007 and in February 2017.  In June 2007, the Veteran reported three stressors to the VA examiner and in February 2017 he reported one stressor to the VA examiner.  The Board finds that it is significant that neither VA examiner found that the Veteran had symptoms supportive of a PTSD diagnosis whether under DSM-IV in 2007 or DSM-V in 2017.  The Board accords these findings by the two medical professionals high probative value, as each explained why a diagnosis of PTSD could not be made.

The Veteran as a layperson is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran submitted three Statements in Support of the claim, in which he asserted that he has PTSD. 

The Board finds that a diagnosis of a mental disorder is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, 492 F.3d at 1377).  Such an opinion requires specialized knowledge and training and is not capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of PTSD.  As there is no PTSD diagnosis under VA regulatory guidelines, the Board must conclude that service connection for PTSD is not warranted.  See 38 C.F.R. § 3.304(f) and Arzio. 

The Veteran's representative submitted an informal hearing in October 2017 and referred the Board to the arguments previously raised in a July 2012 informal hearing brief.  In July 2012 the Veteran's representative asserted that the Veteran's case should be remanded for a medical opinion to determine whether the substance abuse was the Veteran's attempt to self-medicate his PTSD symptoms that are related to his combat experience in Vietnam.  The representative also requested that the Veteran be provided a VA Form 21-0768 to report his stressors related to his combat service in Vietnam.

The Veteran submitted to the VA a Statement in Support of Claim for Service connection for Post-Traumatic Stress Disorder (PTSD) VA Form 21-0781 in which he described his in-service stressor and provided a date of the event.  The February 2017 VA examiner addressed the question of whether the Veteran's substance abuse was a result of his military service, and as stated above the examiner opined that the Veteran's cannabis use disorder is not related to his service.  VA has addressed the representatives concerns and based upon the evidence of record the Veteran's claim for service connection in this matter is not warranted. 

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for PTSD.  Id.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


